Citation Nr: 1423896	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-40 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a cervical condition.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for headaches and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981 and from June 1991 to October 1991, with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cervical disease and declined to reopen the previously denied claims for service connection for hypertension, a low back disability, and headaches.

The issues of entitlement to service connection for hypertension, a low back disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have any current disability or residual signs or symptoms related to a cervical condition.

2.  In an August 1983 rating decision the RO denied service connection for a low back disability.  The RO declined to reopen the claim in December 1998.  The Veteran did not appeal those decisions and they are final. 

3.  The evidence added to the record since the last final decision in December 1998 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a low back disability and creates a reasonable possibility of an allowance of the claim.
4.  In an August 1983 rating decision the RO denied service connection for headaches.  The Veteran did not appeal that decision and it is final. 

5.  The evidence added to the record since the last final decision in August 1983 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for headaches and creates a reasonable possibility of an allowance of the claim.

6.  In an August 1983 rating decision the RO denied service connection for hypertension.  The RO declined to reopen the claim in December 1998.  The Veteran did not appeal those decisions and they are final. 

7.  The evidence added to the record since the last final decision in December 1998 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for hypertension and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a residuals of a cervical condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The August 1983 and December 1998 rating decisions that denied the claim for service connection for a low back disability are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The August 1983 rating decision that denied the claim for service connection for headaches is final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  New and material evidence has been received to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The August 1983 and December 1998 rating decisions that denied the claim for service connection for hypertension are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

7.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a June 2007 letter.  The claim was subsequently adjudicated by a rating decision in August 2007.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims file and notes no additional evidence.  Additionally, the Veteran was afforded a VA examination in August 2009 in order to adjudicate her service connection claim.  The Board finds that the examination conclusions were clear and a reasoned medical explanation was provided to sufficiently decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

Service Connection

The Veteran contends that she suffers from residuals of a cervical disease treated in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such does not include the Veteran's claimed disability.  In that case, credible lay and medical evidence can demonstrate continuous symptoms since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that the Veteran has not been diagnosed with any residual of cervical disease during the appeal period.  In order to meet the criteria for service connection, there must be a diagnosed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Specifically, on August 2009 VA examination, the examiner reviewed the service treatment records, noting that in January 1978, a Pap smear had shown cervical dysplasia, mild.  In June 1978, a colposcopy was performed which demonstrated marked chronic cervicitis.  Cryotherapy was performed.  In May 1980, however, a Pap smear was negative.  In March 2003, a Pap smear was negative as well.  It was also then noted that the Veteran had undergone a hysterectomy previously.  The Veteran reported that she had had a hysterectomy in 1985 due to uterine fibroids but was not certain.  Her last Pap smears in 2007 or 2008 were normal.  Based upon physical examination and interview with the Veteran and a review of the file, the examiner determined that there was no evidence to suggest that the Veteran had any residuals of cervical disease or that her hysterectomy was related to the in-service cervical disease.  Accordingly, because there is no evidence of a current disability, including any residuals of an in-service condition, the Board finds that service connection cannot be granted in this case.  While the Veteran is competent to state her symptoms in service and following service, she has not described any residual symptoms related to the in-service cervical condition, and none have been found on medical examination.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New & Material Evidence

Although in the August 2007 rating decision on appeal, the RO declined to reopen the Veteran's claims for service connection for a low back disability, headaches, and hypertension, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2013).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her claims in April 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Low Back Disability

The Veteran contends that while in service, she injured her low back during basic training and experienced severe low back pain throughout the remainder of service.  It was found that she had an extra vertebrae in her lumbar spine and she was placed on permanent profile.  She reports that even though she was on profile, she still completed certain duties such as wearing field gear, digging trenches, and erecting tents, and these activities aggravated her back pain.  She contends that she had never experienced back pain prior to service.

The evidence before VA at the time of the prior final decision in December 1998 consisted of the Veteran's service treatment records from her first period of active service, a July 1983 VA examination, and private treatment records.  A June 1976 pre-service private treatment record had shown that the Veteran had been involved in a motor vehicle accident in February 1976 with residual concussion, severe whiplash sprain to the neck and upper half of the thoracic spine and to the lumbosacral joint and sacroiliac joints.  The service treatment records from her first period of active service had shown treatment for back pain since February 1976, prior to service, and a diagnosis of transitional vertebrae, symptomatic.  The July 1983 VA examination showed no diagnosis of a current low back disability.  

The RO denied the Veteran's claim for service connection in August 1983, stating that the Veteran's low back disability had been caused by the pre-service automobile accident and that there was no evidence that her low back disability had been aggravated by service.  In December 1998, the RO declined to reopen the previously denied claim, stating that there was no new and material evidence to show that her pre-existing back disability was aggravated by service. 

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes a July 2008 MRI of the lumbar spine which shows "multilevel degenerative changes with L4-L5 mild central spinal canal narrowing due to diffuse disk bulge ... and associated annular tear."  Thus, there is a current diagnosis of a low back disability, and that diagnosis was not previously before the VA.  Therefore, the new evidence was not previously considered by agency decision makers and is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim (that of a current diagnosis of a low back disability) and therefore raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed. 

Headaches

The Veteran contends that her migraine headaches first began while in service, approximately in 1978, and that she went to sick call a number of times for headaches.  She contends that she had never experienced headaches prior to military service.

At the time of the previous denial, the Veteran's service treatment records, the July 1983 VA examination, and a June 1976 private examination were of record.  The June 1976 pre-service private record stated that the Veteran was having severe pain in various areas of her head related to a motor vehicle accident.  She had a concussion.  The service treatment records had shown that she had had headaches since about August 1978, and the diagnosis was tension headaches.  The July 1983 VA examination shows her report that she continued to suffer from intermittent headaches.  The diagnosis was history of headaches.  

At the time of the August 1983 denial, the RO denied the claim and found that the Veteran's migraine headaches had pre-existed the Veteran's service, having first begun following her automobile accident, and were not aggravated by her service.

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating her claim. 

Newly received evidence includes service treatment records from the Veteran's reserve service and second period of active duty, all of which occurred after the final rating decision was issued.  Those new records show ongoing migraine headaches since the early 1980s.  This evidence is new in that it was not previously considered by the VA.  It is material because it shows a continuity of symptoms, including during her second period of active service.  Therefore, the new evidence was not previously considered by agency decision makers and is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim (that of possible service incurrence or aggravation, and continuity of symptoms) and therefore raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.303, Hodge, supra. Accordingly, the claim for service connection for headaches is reopened.  To that extent only, the appeal is allowed. 

Hypertension

The Veteran contends that her high blood pressure began in service in that when she went to sick call, she had a diastolic number that was over 100.  She had been taking high blood pressure medication since 1982.  It is her belief that she had hypertension for a period of time leading up to 1982, most likely beginning in service.

At the time of the last previous denial, a June 1976 private examination, the Veteran's service treatment records from her first period of active service, the July 1983 VA examination, and private treatment records dated from 1991 to 1996 were of record.  The service treatment records did not show a diagnosis of hypertension.  The July 1983 VA examination showed a diagnosis of hypertension that was being treated.  The private treatment records dated in the 1990s showed a 1989 diagnosis of hypertension.

At the time of the August 1983 denial, the RO found that the service records only showed two isolated instances of elevated blood pressure when the Veteran was being treated for other conditions.  Thus, because there was no indication of hypertension in service, the claim was denied.  In December 1998, the RO declined to reopen the previously denied claim stating that there was no indication that the Veteran's hypertension began in service or within one year following service separation, as the first diagnosis was hypertension was in the late 1980s.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating her claim. 

Newly received evidence includes service treatment records from the Veteran's reserve service and second period of active duty.  Those new records show an ongoing diagnosis of hypertension since at least the mid-1980s, as well as during her second period of active service.  This evidence is new in that it was not previously considered by the VA.  It is material because it shows a continuity of symptoms during reserve service, as well as during her second period of active service.  Therefore, the new evidence was not previously considered by agency decision makers and is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim (that of possible service incurrence or aggravation, and continuity of symptoms) and therefore raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.303, Hodge, supra.  Accordingly, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed. 


ORDER

Service connection for the residuals of a cervical condition are denied.

As new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for headaches has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for hypertension has been received, the Veteran's previously-denied claim is reopened.


REMAND

With regard to entitlement to service connection for a low back disability, hypertension, and headaches, the Board first finds that a request for additional service treatment records should be made.  It appears that the Veteran has submitted copies of her service treatment records for her reserve service and second period of active service.  However, it is unclear whether they are a complete copy of records.  It also does not appear that her enlistment examination for her first period of active service is of record.  

Next, the Board finds that VA examination and opinions are necessary with regard to all three claims.

With regard to the claim for service connection for a low back disability, a June 1976 private treatment record reflects that in February 1976, the Veteran was injured in an automobile accident, with residual sprain to the lumbosacral joint and both sacroiliac joints.  It was noted that the Veteran had recovered from the injuries.  Service treatment records demonstrate that in December 1977, the Veteran reported having back pain for four and a half months.  In April 1978, the Veteran stated a history of back trouble starting from a car accident in February 1976.  She had numbness in the right posterior leg.  The assessment was sciatica and degenerative joint disease.  In December 1977, the Veteran stated that during basic training she had back pain but had not reported it due to "scare tactics."  The assessment was transitional vertebrae.  X-ray showed lumbarization of S-1.  A June 1978 profile stated that she had "chronic back pain with sacralization."  Records from her reserve service show that in September 1986, she was treated for back pain due to transitional vertebrae.  A July 1994 medical evaluation showed that she was on a permanent L-3 profile for transitional vertebrae.  

A July 1983 VA examination showed a history of low back pains with no known trauma other than the automobile accident.  She had experienced low back pain during basic training.  She was currently experiencing back pain every one to two months.  A July 2002 VA treatment record showed a diagnosis of chronic low back pain.  A July 2008 MRI of the low back showed multilevel degenerative changes, central spinal canal narrowing, diffuse disc bulge, and annular tear.  On August 2009 VA examination, the Veteran stated that she had not had back pain until service, and currently had pain with radiation to the right leg.  However, the VA examiner determined that there was no diagnosis for a lumbar spine disability.

In light of the July 2008 MRI of the lumbar spine possibly showing a diagnosis of a low back disability that was not discussed by the August 2009 VA examiner, the Board finds that the August 2009 VA opinion is inadequate.  Moreover, an opinion should be obtained as to whether the Veteran had a lumbar spine disability that pre-existed her service, or had its onset in service, and on the matter of service aggravation.

With regard to the claim for service connection for migraine headaches, the June 1976 report regarding the automobile accident states that the Veteran had suffered a concussion of the brain.  Service treatment records reflect that in November 1978, the Veteran reported having headaches for four months.  They had not changed in severity since they had started.  She had possible tension headaches.  A December 1978 brain scan was within normal limits.  Her headaches had decreased.  A June 1999 reserve record shows a history of migraine headaches since 1981.  Another reserve record states that she had had headaches since 1978.  A July 1983 VA examination  resulted in a diagnosis of a history of headaches.  Private treatment records demonstrate that in February 1991, the Veteran reported having a headache.  VA treatment records reflect a diagnosis of migraine headaches in July 2002.  An August 2009 VA examination reflects the Veteran's report of daily headaches.  The diagnosis was migraine headaches.  In light of the evidence of a pre-service concussion, and complaints of headaches in service, the Board finds that a VA examination and opinion should be obtained to determine whether the Veteran's headaches pre-existed her service, had their onset in service, and on the matter of service aggravation

With regard to the claim for service connection for hypertension, the June 1976 record documenting treatment for an automobile accident showed a blood pressure reading of 116/70.  Service treatment records reflect that in October 1977, when receiving treatment for low back pain, her blood pressure was 148/110.  In November 1978, when receiving treatment for headaches, her blood pressure was 120/80.  In December 1978, her blood pressure was 128/90.  Reserve service records show that in September 1986, the Veteran had a cold and her blood pressure was 110/90.  In June 1999, her hypertension was controlled.  Her blood pressure was 110/90.  In April 2003, the Veteran had a blood pressure reading of 182/98.  On July 1983 VA examination, her blood pressure was 120/90 on the left and 116/86 on the right.  The diagnosis was hypertension, being treated.  Private records dated beginning in April 1989 show a diagnosis of hypertension.  In January 1996, her blood pressure was 140/100.  In light of the blood pressure readings in service and prior to service, which are possibly demonstrative of elevated blood pressure, the Board finds that a VA examination and opinion should be obtained to determine whether the Veteran's hypertension pre-existed her service, had onset in service, and on the matter of service aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional service treatment records, to include the Veteran's enlistment/induction examination from her first period of active service, and any records from the Veteran's reserve service and second period of active service.  Document all attempts made to obtain these records.  If any records are unavailable, inform the Veteran and provide her with the chance to submit additional records.

2.  Verify the period in which the Veteran had active duty for training, such as by requesting a record of the Veteran's retirement points.  If any records are unavailable, inform the Veteran and provide her with the chance to submit additional records.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of her low back disability.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed low back disability is related to complaints during active service or active duty for training purposes or otherwise related to service.  If so, the examiner should provide an opinion as to whether (a) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's low back disability pre-existed entry into service in August 1977 (please note the June 1976 private record summarizing an automobile accident) and, if so, whether (b) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's low back disability was not aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service (both period of active service, from August 1977 to September 1981, and from June 1991 to October 1991, as well as any period of active duty for training purposes as established by her service records).  

3.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of her headaches.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed headache disability is related to complaints during active service or active duty for training purposes or otherwise related to service.  If so, the examiner should provide an opinion as to whether (a) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's headaches pre-existed entry into service in August 1977 (please note the June 1976 private record summarizing an automobile accident) and, if so, whether (b) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's headaches were not aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service (both period of active service, from August 1977 to September 1981, and from June 1991 to October 1991, as well as any period of active duty for training purposes as established by her service records).  

4.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of hypertension.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Is it at least as likely as not (within the realm of 50 percent probability or greater) that her hypertension is related to complaints during active service or active duty for training purposes or otherwise related to service, such as high blood pressure readings.  If so, the examiner should provide an opinion as to whether (a) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension pre-existed entry into service in August 1977 (please note the June 1976 private record summarizing an automobile accident) and, if so, whether (b) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension was not aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service (both period of active service, from August 1977 to September 1981, and from June 1991 to October 1991, as well as any period of active duty for training purposes as established by her service records).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


